Citation Nr: 0828456	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Michael Kelly, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant, J.D., and M.G.




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1944 
to March 1946.  The appellant is the veteran's widow.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran died in April 2006 at the age of 80.  The 
immediate cause of death was prostate cancer.  Other 
significant conditions contributing to death included 
hypertension.

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD), 
residuals of a shell fragment wound, spastic colitis, and 
residuals of cold injury to the bilateral feet.

3.  The evidence of record demonstrates that a service-
connected disability caused or contributed to the veteran's 
death. 




CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service contributed substantially and materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  VA has a duty to 
notify the appellant and her representative of the 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  Because the claim on appeal is 
being granted in full, the notification and duty to assist 
provisions of the VCAA are deemed to have been fully 
satisfied.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-related 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-related disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  It is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(1), 
(3).

The appellant claims that the veteran's hypertension, a 
significant condition leading to the veteran's death, was 
caused or aggravated by his service-connected PTSD.  As of 
the date of his death, the veteran had the following service-
connected disabilities:  PTSD, residuals of a shell fragment 
wound, spastic colitis, and residuals of cold injury of the 
bilateral feet.  The veteran was also in receipt of a total 
disability rating based on individual unemployability as of 
September 24, 1999.

The veteran died in April 2006 at the age of 80. The 
certificate of death reported the immediate cause of death as 
prostrate cancer.  Other significant conditions contributing 
to death included hypertension.

The veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of prostrate cancer or 
hypertension.

VA medical records and examinations from 1947 and 1948 and 
from the 1970's diagnosed frozen feet, neuropsychiatric 
heart, and residuals of shell fragment wound of the lumbar 
spine.

Private medical records from the 1980's contained diagnoses 
of hypertension and chronic pain syndrome.  In a July 1990 
letter, a private physician, Dr. G.H. stated that the veteran 
suffered from chronic pain syndrome, frozen feet residuals, 
shrapnel wound residuals, anxiety disorder, and colitis.  

In VA medical records from 2003, 2004, 2005, and 2006, the 
diagnoses were hypertension and prostate cancer.

In an October 2006 letter, Dr. G.H. noted that the veteran 
had been seen by physicians in that practice since 1974.  Dr. 
G.H. opined that the veteran's residuals of cold injury, 
colon disorder, and PTSD caused omnipresent pain and 
aggravated the veteran's other medical conditions.  In a May 
2008 letter, Dr. G.H. opined that the veteran's PTSD and 
chronic pain syndrome due to his shell fragment wound 
residuals exacerbated his cardiac disease and vascular 
system.

At the May 2008 Board hearing, the appellant and her attorney 
asserted that the veteran's hypertension was caused or 
aggravated by the veteran's service-connected PTSD.  Internet 
medical articles submitted at that hearing indicated that 
PTSD was associated with cardiovascular disorders. 

The Board finds that the evidence of record demonstrates that 
the veteran's death was related to his active military 
service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Although 
prostate cancer was not a service-connected disability and 
none of the veteran's service-connected disabilities were 
listed as an immediate cause of death, the private medical 
evidence of record indicates that the veteran's service-
connected disabilities contributed substantially or 
materially to cause death or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(b), (c).  First, the 
death certificate listed hypertension as a significant 
condition contributing to the veteran's death.  Second, Dr. 
G.H. opined that the veteran's service-connected residuals of 
cold injury, colon disorder, and PTSD caused omnipresent pain 
and aggravated the veteran's other medical conditions, which 
include hypertension.  See Shipwash v. Brown, 8 Vet. App. 
218, 223 (1995) (holding that the Board may not rely on its 
own unsubstantiated medical conclusions to reject expert 
medical evidence, but may only reject such evidence based on 
other independent medical evidence); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board may not substitute its own judgment for that of an 
expert).  Third, Dr. G.H. opined that the veteran's service-
connected PTSD and chronic pain syndrome due to his service-
connected shell fragment wound residuals exacerbated his 
cardiac disease and vascular system.  See Shipwash, 8 Vet. 
App. at 223; see also Colvin, 1 Vet. App. at 175.  
Importantly, there is no medical evidence of record to the 
contrary.  Accordingly, because the private medical evidence 
of record demonstrates that the veteran's service-connected 
disorders aggravated the veteran's hypertension, thereby 
contributing substantially or materially to cause death and 
aiding assistance to the production of death, service 
connection for the cause of the veteran's death is warranted. 


ORDER

Service connection for the cause of death is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


